SULLIVAN, J.
Epitomized Opinion
Cole made an accommodation note to a certal corporation in which defendant was a stockholdS *767to appease and. satisfy the creditors. The note was made payable to the plaintiff’s testate. After the testate died the executor, Jenkins, brought suit on this note. The defense was one of consideration. The plaintiff attempted to show that the note was given in return for a promise from the testate to pay certain debts of the corporation. As the court rendered judgment against Cole, he prosecuted error. In reversing the judgment of the lower-court, the Court of Appeals held:
Attorneys — A. H. Fiebach, for Cole; J. ,B. Dwor-¡n, for Jenkins.
1. No obligation attaches to accommodation paper although complete in form until it is negotiated and has passed into the hands of a holder for value.
2. As the record disclosed that the note had not been negotiated and was accommodation paper only, the defendant was not liable thereon.